



LEASE

20 RESEARCH PLACE

CHELMSFORD, MASSACHUSETTS







1.

PARTIES




Research Place, L.L.C., a limited liability company formed under the laws of the
Commonwealth of Massachusetts (hereinafter called the "LESSOR"), does hereby
lease to Tektronix, Inc., an Oregon corporation (hereinafter called the
"LESSEE"), and the LESSEE does hereby lease from the LESSOR the below described
Premises.




2.

PREMISES




The space located in the building (the "Building") designated as 20 Research
Place, Chelmsford, Massachusetts, containing 43,380 +/- rentable square feet
(the "Premises"), located on the real property legally described on Exhibit "A"
attached hereto (the "Land") and situated on the Land as shown on the site plan
attached hereto in Exhibit "B" (the "Site Plan") and all improvements thereon or
to be constructed thereon by LESSOR pursuant to this Lease.  In addition to the
Premises, LESSEE shall have the exclusive use of (A) the entrances, hallways,
stairways, elevators, bathrooms or other areas designated by the LESSOR from
time to time as "Common Areas" of the Building of which the Premises are a part;
and (B) the parking areas and access roads of the Building of which the Premises
are a part as the same may from time to time exist.  The initial "Common Areas"
include the elevators, sidewalks, parking areas, driveways, hallways, stairways,
public bathrooms, common entrances, lobby and other similar public areas and
access ways as shown on the Site Plan.  LESSOR may change the Common Areas if
the changes do not materially and adversely interfere with LESSEE's access to or
use of the Premises.




3.

TERM




The term of this Lease ("Term") shall commence on the Commencement Date
(hereinafter defined in Section 13.3 below) and shall terminate on the date that
is seven (7) years from the Commencement Date.  The actual Commencement Date
shall be confirmed in writing in accordance with Exhibit "D."







Portlnd1-2031016.3   0029219-06026




--------------------------------------------------------------------------------




4.

RENT




4.1

The LESSEE shall pay LESSOR base rent per rentable square foot beginning on the
Commencement Date according to the following schedule:




Period

Base Rent/RSF

 Annual Rent

Monthly Rent

    

Year 1

$20.00

$867,600.00

$72,300.00

Year 2

$20.00

$867,600.00

$72,300.00

Year 3

$21.00

$910,980.00

$75,915.00

Year 4

$21.00

$910,980.00

$75,915.00

Year 5

$21.00

$910,980.00

$75,915.00

Year 6

$22.00

$954,360.00

$79,530.00

Year 7

$22.00

$954,360.00

$79,530.00




Rent payments shall be due, in advance, on the first day of each month during
the Term of this Lease, with pro-rated payments due for the first and last
payments if the Commencement Date falls on a day other than the first day of a
month.  Unless otherwise provided herein, all base rent installments shall be
paid without prior notice or demand and without set off or deduction of any kind
to Research Place, L.L.C., 180 Middlesex Street, P.O. Box 949, North Chelmsford,
MA 01863, or to such other person or place as LESSOR or its authorized agent may
from time to time designate in writing.




4.2

In addition to the other remedies that LESSOR may have hereunder, a late payment
fee of two and one-half percent (2 1/2%) per month of the amount of any base
rent or additional rent due and owing shall be assessed on payments made ten
(10) days after the due date thereof.




5.

OPTION TO EXTEND




Provided the LESSEE is in compliance with all of the material terms and
conditions of the within Lease at the time the option is exercised, the LESSEE
shall have two (2) options to extend the within Lease for a term of three (3)
years per option.  In the event LESSEE intends to so extend said Lease, LESSEE
shall give notice in writing to LESSOR no later than nine (9) months prior to
the termination of the expiring term.  In the event LESSEE fails to give timely
notification, LESSEE shall forfeit said options.  The terms and conditions of
the Lease during any extension term shall be identical with the original term,
except that annual base rent payable by LESSEE during the option term shall be
greater of (ii) the annual base rent for the preceding lease year, or (ii) the
Fair Market Rent Rate for the Premises, as of the date LESSEE exercises its
option to extend the Term, multiplied by the rentable square feet of the
Premises.  The "Fair Market Rent Rate" for the Premises shall be the then
competitive base rent on a per square foot basis for a similar amount of office
space in comparable properties in Chelmsford, Massachusetts, taking into account
the tax and operating expense bases set forth in this Lease and the tenant
improvement allowances, free rent and other concessions (if any) provided to new
tenants of such comparable spaces.  In the event that LESSOR and LESSEE do not
agree on the Fair Market Rent Rate for the Premises within thirty (30) days
after LESSEE exercises its option to extend, the Fair Market Rent Rate for the
Premises shall be determined by "baseball arbitration," whereby LESSOR and
LESSEE shall (within thirty (30) days after such 30-day negotiation period) each
submit its proposed Fair Market Rent Rate for the Premises, together with any
supporting information as each such party desires, to an arbitrator mutually
acceptable to the parties, and the arbitrator shall then promptly select one of
the submitted proposals only as the Fair Market Rent Rate for the Premises.  In
the event the parties fail to agree on an arbitrator within fifteen (15) days
after expiration of the 30-day negotiation period, the arbitrator shall be
appointed by the presiding judge of the state court of the county in which the
Building is located.




6.

SECURITY DEPOSIT




[INTENTIONALLY DELETED]




7.

TAXES




7.1

LESSOR shall pay all real estate taxes assessed against the Land and the
Building of which the Premises are a part when due.  Included in the base rent
are all real estate taxes assessed against the Land and the Building of which
the Premises are a part for the first full year of full assessment/appraisal
with the Building as a completed and occupied unit by the Town of Chelmsford or
other taxing authority ("Full Assessment"), anticipated to be fiscal year 2001.
 The LESSEE shall pay as additional rent all real estate taxes assessed against
the Land and the Building of which the Premises are a part above and beyond Full
Assessment.  LESSOR warrants that all of the Land and the Building of which the
Premises are a part is subject to the sole use of LESSEE under this Lease and no
part of such Land or Building shall be occupied or used by any owner, tenant,
user or other party to whom all or part of such real estate taxes should in
fairness be allocated.  The inclusion of any partial tax year in the Term shall
result in the pro-ration of the LESSEE's liability hereunder to reflect the
portion of the tax year included within the Term.




7.2

LESSOR shall give LESSEE prompt notice of all real estate taxes assessed for
which LESSEE has any responsibility hereunder.  The LESSEE shall pay as
additional rent its proportionate share of the actual real estate taxes above
Full Assessment within thirty (30) days of receipt of a bill from LESSOR or
thirty (30) days prior to the payment due date for such taxes, whichever is
later.




7.3

LESSEE may contest any tax assessment against the Premises in LESSOR's name and
behalf in accordance with applicable law provided that LESSOR's interest in the
Land and the Building of which the Premises are a part is not jeopardized.
 LESSEE shall receive any refunds or abatements of real estate taxes after
deduction of the reasonable costs incurred by LESSOR, if any, in obtaining same.
 LESSOR shall execute such tax applications as LESSEE shall reasonably request.




7.4

The term "real estate taxes" as used herein shall exclude (i) federal, state, or
local income taxes, (ii) franchise, gift, transfer, excise, capital stock,
estate, succession, or inheritance taxes, (iii) penalties or interest for late
payment of real estate taxes, and (iv) the portion of real estate taxes that is
allocable to any Building capital improvements made after the Building was fully
assessed as a completed and occupied unit and the Lease was signed except to the
extent the additional improvements directly benefit LESSEE.




8.

USE OF LEASED PREMISES




LESSEE shall use the Premises only as a field office for the demonstration and
marketing, sales, manufacturing, service and repair of electronic instruments,
for activities incidental thereto and for any other use not prohibited by law.
 LESSOR warrants that LESSEE's use of the Premises for such purposes does not
violate any covenants, conditions, restrictions, or operating agreements, if
any, affecting the Building or Common Areas, or LESSOR's other leases or
agreements that are binding on LESSOR.




9.

COMPLIANCE WITH LAWS




9.1

LESSEE agrees that no trade or business shall be conducted upon the Premises or
use made thereof which will be immoral or create a nuisance or contrary to any
applicable state or federal law, statute, regulation, or any municipal by-law or
ordinance in force in the Town of Chelmsford, and further agrees that it shall
promptly procure any licenses and permits required for its particular use of the
Premises.




9.2

LESSOR warrants that the Premises and all associated Common Areas and facilities
shall comply with applicable laws, statutes and codes as of the Commencement
Date and that the Building and all HVAC and other mechanical, plumbing and
electrical systems will be in good and safe operating order and condition on
such date, shall be sufficient for LESSEE's proposed use and shall be free from
defects in materials, design or workmanship.  LESSEE's taking possession of the
Premises shall not be deemed a waiver or acquiescence by LESSEE to any existing
defects or violations of law, whether latent or patent.  LESSEE shall have a
reasonable time after defects become apparent to discover and report them to
LESSOR.  As soon as reasonably practicable after LESSOR becomes aware of a
defect, LESSOR shall, at LESSOR's sole cost and expense, repair any and all
material defects in work or condition of the Premises, Building or any Common
Areas or any component or system contained therein, that are the responsibility
of LESSOR or which were performed by or for LESSOR or LESSOR's contractor or
which otherwise existed upon the Commencement Date.  A "material defect" shall
be one that materially and adversely affects LESSEE's use or possession of the
Premises, Building or Common Areas as intended hereunder.  




9.3

LESSEE agrees to promptly and properly remove any of its trash on or near the
Premises and not to permit any offensive odors to be emitted therefrom.  LESSEE
will not block the driveways, sidewalks, hallways or stairways in or around the
Building.




9.4

No hazardous materials or chemical substances shall be stored, used, processed,
or disposed of in any manner whatsoever in violation of any local, state or
federal laws or regulations.  LESSEE shall not permit the release, discharge,
emission, or leakage of any hazardous materials or chemical waste in, on or
about the Premises.  No such materials or substances shall be brought onto the
Premises, except in the ordinary course of LESSEE's business and provided that
the LESSEE meets all of the requirements imposed by law and obtains all
necessary licenses and permits.  Immediately after such use, LESSEE shall
dispose of all hazardous wastes or materials using licensed transporters and
disposers and shall keep adequate and detailed records of such disposition, as
required by applicable law.  LESSEE shall identify all such materials and
substances whenever required by LESSOR and shall, upon at least 48 hours' prior
notice to LESSEE (except in the case of an emergency precluding such notice),
permit LESSOR to inspect the Premises and LESSEE's records relating thereto (if
any) from time to time.  In the event of any discharge or leakage of such
materials caused by LESSEE or its agents, LESSEE shall be responsible for the
reporting and cleaning up of the discharge for which it is responsible according
to applicable laws and regulations, and shall fully and completely indemnify and
hold LESSOR harmless from, any and all costs, expenses and/or liabilities
arising therefrom to the extent such discharge or leakage is caused by LESSEE or
its agents.  Any equipment of LESSEE using such material shall, upon LESSEE's
permanent discontinuance of use thereof, be dismantled promptly and removed from
the Premises in compliance with applicable regulations.  No such discontinued
equipment or substances brought onto the Premises by LESSEE or its agents and no
longer used by LESSEE shall be allowed to remain on the Premises or shall be
abandoned thereon.




10.

FIRE INSURANCE




LESSEE shall not permit any use of the Premises which will make voidable any
commercially reasonable insurance on the Building and/or Land of which the
Premises are a part, or on the contents of said Building or which shall be
contrary to applicable law, regulation, or those reasonable standards from time
to time established by the Massachusetts Fire Insurance Rating Association, or
any similar body succeeding to its powers.  LESSEE shall pay, as additional
rent, all extra insurance premiums to the extent caused by LESSEE's particular
use of the Premises.




11.

MAINTENANCE OF PREMISES




11.1

LESSEE agrees to maintain at its expense the interior exposed portions of the
Premises in good condition and order, including plumbing fixtures, electrical
fixtures and the like, reasonable wear and tear, damage by fire and other
casualty only excepted, and whenever necessary to replace plate glass and other
glass therein, acknowledging that to the best of LESSEE's knowledge the Premises
are now in good order and the glass whole.  LESSOR agrees to assign to LESSEE
all warranties and guaranties held by LESSOR to the extent applicable to any of
the improvements or other portions of the Premises for which LESSEE is obligated
under this Lease to maintain or repair.  LESSEE shall not permit the Premises to
be overloaded, damaged, stripped or defaced, nor suffer any waste.




11.2

Except for the maintenance required by LESSEE under Section 11.1 above, LESSOR
shall pay for and make all repairs and replacements to the Premises, Building
and Common Areas (including Building fixtures and equipment).  LESSOR shall make
such repairs and replacements to maintain the Building and Common Areas in a
condition comparable to other first class office buildings in the Chelmsford,
Massachusetts area of a similar age.  This maintenance shall include, without
limitation, the roof, foundation, exterior walls, interior structural walls, all
structural components, and all systems such as mechanical, electrical, HVAC and
plumbing.  LESSOR shall make repairs or replacements required hereunder within a
reasonable time after receiving notice or having actual knowledge of the need
for a repair or replacement.




11.3

LESSOR shall keep in force a maintenance agreement with the terms and conditions
of same to be determined solely by the LESSOR, covering all labor and all
materials on the heating and air conditioning (HVAC) equipment serving the
Premises and will provide a copy of such agreement to the LESSEE if requested.
 All costs associated with the maintenance agreement shall be paid in full by
the LESSOR as part of the base rent.  Should the HVAC equipment servicing the
Premises require replacement parts above and beyond those items normally covered
in the maintenance agreement, the LESSOR agrees to pay the cost of labor and
materials for said replacement parts, provided that in the event the replacement
is caused by negligence on the part of the LESSEE and/or LESSEE's agents, then
the LESSEE shall be responsible for the cost of all parts, labor and materials
above and beyond those items covered by the maintenance agreement and/or
manufacturer's warranty to the extent caused by such negligence of LESSEE.




12.

UTILITIES, SERVICES, OPERATING CHARGES




12.1

LESSOR shall provide at its expense (but subject to reimbursement as provided
below) all utilities, HVAC and other services to the Premises during the
Building Hours (and at such other hours as may be requested by LESSEE), as may
be reasonably required for LESSEE's use of the Premises.  




12.2

LESSEE shall pay, as additional rent, the costs of electricity for the lighting
and outlets in the Premises.  LESSOR warrants that all such electrical service
is separately metered.  In addition, LESSEE shall pay the actual costs to LESSOR
for HVAC service to the Premises during times other than the Building Hours when
such additional service is requested by LESSEE.  The "Building Hours" as used
herein are from 8:00 a.m. to 6:00 p.m. Monday through Friday and from 8:00 a.m.
to 12:00 noon on Saturday during each week of the Term.  LESSOR shall provide
all utility service to LESSEE at LESSOR's costs without mark up.  




12.3

LESSEE shall, at its own expense:




(a)

Repair and maintain in good order and condition the interior exposed portions of
the Premises and any renovations, improvements, additions, and alterations
thereto made by LESSEE, any window glass therein and shall use all reasonable
precaution to prevent waste, damage, or injury to the Premises.




(b)

Pay all charges for telephone and other telecommunication services provided to
LESSEE or the Premises.




(c)

Pay for all work performed and materials supplied to the Premises by the LESSEE.




12.4

Operating Expenses.




(a)

LESSOR shall pay for those expenses relating to the Land and Building of which
the Premises are a part and described below in Section 12.4(b) as "Operating
Expenses."  Included in the base rent are Operating Expenses up to $4.12 per
rentable square foot of the Premises per year ("CAM Cap").  The LESSEE shall pay
annually as additional rent all of the actual Operating Expenses above and
beyond the CAM Cap to the extent attributable to the Term.  LESSOR warrants that
all of the Land and the Building of which the Premises is a part is subject to
the sole use of LESSEE under this Lease and no part of such Land or Building
shall be occupied or used by any owner, tenant, user or other party to whom all
or part of such Operating Expenses should in fairness be allocated.  Within
sixty (60) days after the end of each lease year, LESSOR shall reconcile the
Operating Expenses to reflect actual costs.  If the actual Operating Expenses
for a lease year exceed the CAM Cap, then the LESSEE shall pay to the LESSOR
such difference within thirty (30) days of LESSOR notifying LESSEE.




(b)

"Operating Expenses" shall mean and include but not be limited to, all amounts
reasonably expended by LESSOR for labor and materials in the operation and
maintenance of the Land, the Building, the Common Areas, and the Premises,
including repairs, replacements, electricity for HVAC during Building Hours,
electricity for Common Area lighting and exterior lighting, gas, water, sewer,
HVAC maintenance contracts, policing, security, re-striping, sweeping, snow
removal, sanding, landscaping, gardening, insurance expenses, common area
cleaning, janitorial services, and management fees, except that Operating
Expenses shall exclude real estate taxes payable by LESSEE under Section 7 above
and those costs and expenses listed on Schedule #1 attached hereto.




(c)

In the event LESSEE is required to pay any portion of Operating Expenses beyond
the amount included in base rent, LESSEE at its expense, and after giving LESSOR
reasonable advance notice, may cause an examination or audit to be made of
LESSOR's books and records relating to Operating Expenses, provided that LESSEE
shall pay any such amount then due prior to conducting such audit.  If such
audit discloses an error in calculation of the billings to LESSEE, LESSEE shall
promptly pay the underpayment or LESSOR shall promptly pay to LESSEE the
overpayment, whichever the case may be, and if there has been an overpayment of
more than three percent (3%), LESSOR shall reimburse LESSEE for the reasonable
cost of the examination or audit.  LESSOR shall maintain the Building and all
Common Areas and facilities in as economical manner as possible consistent with
the operation of the Building as a first-class office building.




13.

RENOVATIONS, ALTERATIONS AND ADDITIONS




13.1

LESSOR agrees to construct the Lessee improvements ("LESSEE Improvements") to
the Premises in accordance with the LESSEE Improvement Workletter attached to
this Lease as Exhibit "C" ("Workletter").  The Final Space Plan and all other
plans for LESSEE Improvements referred to in the Workletter shall be prepared by
Richard W. Griffin, Architect.  LESSOR shall give LESSEE an allowance of
$867,600 including architectural design fees and permitting fees for the
construction of the LESSEE Improvements pursuant to the Workletter.  Should the
cost of constructing the LESSEE Improvements be less than $867,600 LESSEE may
allocate any excess funds towards the expense of installing LESSEE'S
telecommunications system.  Should the cost of constructing the LESSEE
Improvements exceed $867,600, LESSEE shall pay said amount (not to exceed the
Maximum Approved Cost as defined in the Workletter) to LESSOR on or before
thirty (30) days after the Commencement Date, less an amount reasonably
estimated by LESSEE and LESSOR required to complete punch list items (but in no
event greater than $15,000) which amount shall be paid to LESSOR upon completion
of all such punch list items.




13.2

 LESSOR shall deliver possession of the Premises to LESSEE with the LESSEE
Improvements substantially complete (hereinafter defined in the Workletter) in
accordance with the Final Space Plan on August 15, 2000, provided; however, the
following three (3) conditions are met:  (1) LESSOR receives a fully executed
lease for the Premises from LESSEE on or before March 15, 2000; (2) LESSOR
receives written approval from LESSEE of the Final Space Plan (as defined in the
Workletter) on or before April 15, 2000 (provided that LESSOR's architect has
submitted the preliminary space plan for LESSEE's review not later than
April 10, 2000); and (3) LESSOR receives all necessary municipal permits from
the Town of Chelmsford to construct the Premises pursuant to the Final Space
Plan on or before May 1, 2000.  The preceding three (3) conditions shall
collectively be referred to "Possession Conditions."  LESSOR and LESSEE shall
work diligently and use their best efforts to ensure that Possession Conditions
are fulfilled.




13.3

For the purposes of this Lease, "substantially complete" shall be defined as set
forth in the Workletter.  The date on which LESSEE delivers the Premises to
LESSEE in substantially complete condition shall be referred to as the
"Commencement Date."




13.4

Provided all of the Possession Conditions are fulfilled (except to the extent
the failure of the Possession Conditions to be satisfied is caused by LESSOR),
if LESSOR is unable to deliver possession of the Premises to LESSEE with all
LESSEE Improvements substantially complete on August 15, 2000, then LESSEE shall
receive one (1) day of free rent for each day after August 15, 2000 that LESSOR
takes to substantially complete the LESSEE Improvements ("Free Rent Period").
 The Free Rent Period shall commence on the Commencement Date.  In addition,
subject to extension of the following deadlines to the extent of any delays
caused by LESSEE, in the event that LESSOR does not receive all governmental
permits necessary to commence construction of the LESSEE Improvements by
June 30, 2000, or does not receive a temporary or permanent occupancy permit for
the Premises by November 13, 2000, LESSEE at its option shall have the right to
terminate this Lease by notice to LESSOR given within thirty (30) days after
such event, whereupon LESSEE shall have no obligation or liability hereunder.




13.5

If one or all of the Possession Conditions are not fulfilled for any reason
other than causes within the reasonable control of LESSOR, then LESSOR shall be
given one (1) additional day to substantially complete the Premises beyond
August 15, 2000 without penalty for each day it takes to fulfill the Possession
Conditions.




13.6

All of the LESSEE Improvements by LESSOR shall be completed in a good and
workmanlike manner and comply with all applicable laws, ordinances, rules and
regulations of governmental authorities.  LESSEE shall have the right to enter
the Premises thirty (30) days prior to the Commencement Date for the purpose of
installing its telephone and computer systems, networks and other fixtures,
provided that (i) LESSEE and its agents and contractors shall not interfere with
LESSOR'S WORK, and (ii) LESSEE shall indemnify LESSOR against all claims or
damages caused by the act or omission of LESSEE or its agents or contractors in
connection with LESSEE's early entry.




13.7

LESSEE shall not make structural alterations or additions to the Premises, nor
shall LESSEE make non-structural alterations without the prior written consent
of LESSOR, which consent shall not be unreasonably withheld, conditioned or
delayed.  All such allowed alterations shall be at the LESSEE's expense and
shall be of such quality at least equal to the LESSEE Improvements.  LESSEE
shall not permit any mechanics liens, or similar liens, to be placed upon the
Premises or the Building of which the Premises are a part for labor and material
furnished to LESSEE in connection with work of any character performed at the
direction of LESSEE.  All such allowed alterations shall become the property of
the LESSOR at the termination of occupancy as provided herein.  In no event
shall LESSEE make any structural alterations or additions or non-structural
alterations or additions to the Building or Common Areas of the Building.




13.8

Notwithstanding the foregoing, LESSEE may make minor interior additions and
changes to the Premises without LESSOR's consent.  A "minor" addition or change
is one that does not require a building permit and does not affect the exterior
appearance or the interior structure, HVAC or any building system and costs less
than $5,000.00.




14.

ASSIGNMENT OR SUBLEASING




LESSEE shall not assign or sublet the whole or any part of the Premises without
LESSOR's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  No changes in rent or economic terms of this
Lease or payment of any kind will be required as a condition of LESSOR's
consent.  Notwithstanding such consent, LESSEE shall remain liable to LESSOR for
the payment of all rent and for the full performance of the covenants and
conditions of this Lease, except that LESSEE shall be released from all
obligations and liabilities under this LEASE arising on and after the effective
date of any permitted assignment of this Lease if the assignee has a net worth
of $100 million or more as of the effective date of such assignment.
 Notwithstanding the foregoing, LESSEE shall have the right to sublet or assign
this Lease, without LESSOR's consent, to (i) a corporation or entity that is an
affiliate or related entity of LESSEE, (ii) a corporation or entity that
acquires all or substantially all of the business assets of LESSEE or of the
business unit of LESSEE primarily doing business in the Premises, or (iii) a
corporation in which LESSEE is merged or consolidated in accordance with
applicable law for the merger or consolidation of corporations.  




15.

SUBORDINATION




This Lease shall be subject and subordinate to any and all mortgages, deeds of
trust and other instruments in the nature of a mortgage, now or at any time
hereafter granted by LESSOR on the Building and property of which the Premises
are a part, provided, however, that such subordination shall be conditioned upon
LESSEE's receipt of a written agreement in a form and content reasonably
acceptable to LESSEE from each mortgagee, trust deed beneficiary or lienholder
providing that such party shall recognize this Lease and LESSEE's rights
hereunder and not disturb LESSEE's possession of the Premises so long as LESSEE
is not in default hereunder, and such other commercially reasonable provisions.
 The LESSEE shall, when required, promptly execute and deliver such written
instruments as shall be necessary to show the subordination of this Lease to
said mortgages, deeds of trust or other such instruments in the nature of a
mortgage, subject to the foregoing.  Within ten (10) days of the mutual
execution of this Lease, LESSOR shall provide LESSEE with a recordable
agreement, in form and content reasonably acceptable to LESSEE, from each
existing mortgagee, trust deed beneficiary or other lienholder with an interest
in or claim to the Building or Land, or any part thereof, providing that such
mortgagee, trust deed beneficiary or lienholder shall recognize this Lease and
LESSEE's rights hereunder and not disturb LESSEE's possession of the Premises so
long as LESSEE is not in default hereunder, and with such other commercially
reasonable provisions.




16.

LESSEE'S LIABILITY INSURANCE




16.1

LESSEE shall maintain commercial general liability insurance (including
contractual liability coverage) with regard to the Premises and its
appurtenances, issued by insurance companies authorized to do business in
Massachusetts, naming LESSEE as insured and LESSOR as additional insured (at its
interest appears) in the amount of not less than One Million Dollars
($1,000,000.00) each person and Two Million Dollars ($2,000,000.00) each
accident for personal or bodily injury plus Fire Legal Liability Insurance in
the amount of One Hundred Thousand Dollars ($100,000.00).  




16.2

In addition, during the term of this Lease, LESSEE shall also maintain the
following listed insurance:




a.

Workers' Compensation Insurance with statutory limits and employers' liability
insurance with limits not less than $1,000,000 each accident.




b.

All risk property insurance covering fire and extended coverage, vandalism, and
malicious mischief, sprinkler leakage and all the perils of direct physical loss
or damage for at least the replacement value of all LESSEE's furniture,
fixtures, equipment, improvements and personal property from time to time in, on
or about the Premises.




16.3

LESSEE shall have the right to provide its required insurance coverage pursuant
to blanket policies obtained by the LESSEE, provided such blanket policies
afford coverage to the Premises, LESSOR, and LESSEE as provided above.




16.4

The LESSEE shall deposit with the LESSOR certificates for such insurance at or
prior to the commencement of the term, and thereafter within thirty (30) days
prior to the expiration of any such policies.  All such insurance certificates
shall provide that such policies shall not be canceled without at least ten
(10) days prior written notice to each insured named therein.




17.

SIGNS




LESSEE shall be permitted to install sign(s) as are usual and incidental to
LESSEE's business on the exterior of the Building or on the adjacent lawn area
at LESSEE's expense, subject to LESSOR's prior written consent and approval,
which consent and approval shall not be unreasonably withheld, delayed or
conditioned.  Said sign(s) shall be in good taste, shall be consistent with the
appearance of the Premises and shall be in compliance with all applicable
statutes, ordinances, and regulations.  No sign, advertisement, notice or other
lettering shall be exhibited, inscribed, painted or affixed by LESSEE on any
part of the outside of the Premises or Building, without the prior written
consent of the LESSOR, which consent shall not be unreasonably withheld,
conditioned or delayed, except that LESSEE may install signs on the Building or
the adjacent lawn area advertising a portion of the Premises for sublet.  LESSOR
at its expense shall provide LESSEE signage on the building directory and
entrance to LESSEE's space of a type, size and design reasonably acceptable to
LESSEE.  Upon mutual execution of this Lease, and subject only to LESSOR'S
design requirements, LESSEE may erect a temporary, exterior ground mounted sign
within the Common Area announcing "future home of Tektronix, Inc."




18.

LESSOR'S ACCESS




The LESSOR or agents of the LESSOR may, at reasonable times upon not less than
48 hours' prior notice (except in the case of an emergency precluding such
notice), enter the Premises and may remove placards and signs not approved and
affixed as herein provided, and make repairs and alterations as LESSOR shall
elect to do, and may show the Premises to others, and at any time within three
(3) months before expiration of the term may affix to any suitable part of the
Premises a notice for letting the Premises or property of which the Premises are
part and keep the same so affixed without hindrance or molestation, provided
that such activities by LESSOR shall not unreasonably interfere with LESSEE's
use and possession of the Premises and the conduct of its business therein.  In
addition, upon not less than 48 hours' prior notice (except in the case of an
emergency precluding such notice), the LESSOR reserves the right to enter the
said Premises or any part thereof for the purpose of running (within unexposed
areas of the Premises), caring for and maintaining pipes, wires, plumbing, ducts
or any other appliances or fixtures through the Premises which may be necessary
or which are used in connection with other parts of the Building property of
which the Premises are a part, provided that such activities by LESSOR shall not
unreasonably interfere with LESSEE's use and possession of the Premises and the
conduct of its business therein.  Notwithstanding anything contained in this
Lease to the contrary, LESSOR or its agents shall comply with the following:
 (i) wear electrostatic discharge devices as a condition of entering the
manufacturing, engineering or other electrostatic sensitive areas of the
Premises, and (ii) be accompanied by a representative of LESSEE as a condition
of entering the Laser Lab in the Premises whenever the Laser Lab is in
operation.  LESSOR acknowledges that LESSEE deals with confidential and
proprietary information and LESSOR shall use its best efforts to avoid
acquiring, copying or viewing any such information.  If LESSOR or its agents
learns any such information during or related to any entry into the Premises,
LESSOR and its agents shall keep such information strictly confidential and not
disclose such information to any person or entity.




19.

INDEMNIFICATION




Subject to Section 31.9 (waiver of subrogation), the LESSEE will hold the LESSOR
harmless and indemnified against all claims of whatever nature arising from any
act, omission or negligence of LESSEE or LESSEE's contractors, agents,
employees, invitees, or arising from any accident, injury or damage caused by
LESSEE or LESSEE's contractors, agents, employees, or invitees on or about the
Premises, so long as the injury, loss or damage was not caused due to the fault
of the LESSOR, LESSOR's servants or agents.  Subject to Section 31.9 (waiver of
subrogation), in the event LESSOR is made a party to any litigation against the
LESSEE related to LESSEE's use or possession of the Premises, the LESSEE shall
indemnify the LESSOR and hold the LESSOR harmless against the same and shall pay
all costs, expenses and reasonable attorneys' fees resulting therefrom, except
where LESSOR is a party to such litigation by reason of the conduct of LESSOR or
its agents.




20.

DAMAGES, EMINENT DOMAIN




Should more than fifty percent (50%) of the Premises, or of the Building of
which they are a part, be substantially damaged by fire or other casualty, or be
taken by eminent domain, the LESSOR may elect to terminate this Lease effective
no earlier than 60 days following notice by LESSOR to LESSEE of such intent.
 When such fire, casualty, or taking renders the Premises substantially
unsuitable for their intended use, a just and proportionate abatement of rent
shall be made and the LESSEE may elect to terminate this Lease if:




(a)

LESSOR fails to give written notice within thirty (30) days of intention to
restore the Premises, or




(b)

LESSOR fails to restore the Premises to a condition substantially suitable for
LESSEE's intended use within ninety (90) days of said fire, casualty, or taking.




LESSOR reserves, and the LESSEE grants to the LESSOR, all rights which the
LESSEE may have for damages or injury to the Premises for any taking by eminent
domain, except for rights and claims for damages to the LESSEE's fixtures,
property or equipment and any relocation expenses or business interruption
expenses and/or reimbursement available to LESSEE.




21.

DEFAULT, BANKRUPTCY




(a)

In the event of any failure of LESSEE to pay any rent due hereunder, including
additional rent, within ten (10) days after the same shall be due, or any
failure to perform any other of the terms, conditions or covenants of this Lease
to be observed or performed by LESSEE for more than thirty (30) days after
written notice of such default shall be given to LESSEE (unless, in the case of
such failure requiring more than thirty (30) days to remedy, LESSEE promptly
commences such remedy within said thirty (30) days and diligently pursues such
remedy to completion), or if LESSEE shall have declared bankruptcy or
insolvency, or filed any debtor proceedings, or shall take or have taken against
LESSEE in any court, pursuant to any statute either of the United States or of
any State, a petition in bankruptcy or insolvency or for reorganization or for
the appointment of a receiver or trustee of all or any part of LESSEE's property
(which petition shall not be dismissed within ninety (90) days after being
filed), or if LESSEE shall abandon the Premises or suffer this Lease to be taken
under any writ of execution, then LESSOR, in addition to any and all rights or
remedies, so long as acting lawfully, shall have the immediate right of re-entry
and may remove all persons and property from the Premises, and such property may
be removed and stored in a public warehouse or elsewhere at the cost of and for
the account of LESSEE, all without service of notice or resort to legal process
and all without being deemed guilty of trespass or becoming liable for any loss
which may be occasioned thereby.




(b)

Should LESSOR elect to re-enter as herein provided or should it take possession
pursuant to any notice provided for by law, it may either terminate this Lease
or may from time to time without terminating this Lease make such alterations
and repairs as may be necessary to relet the Premises, and relet said Premises
or any part thereof for such term or terms and at such rental or rentals and
upon such other terms and conditions as LESSOR in its reasonable discretion
deems advisable.  Upon each such reletting all rentals received by the LESSOR
from such reletting shall be applied in the order set forth below:




(1)

To the payment of any indebtedness other than rent due hereunder from LESSEE to
LESSOR.




(2)

To the payment of any reasonable costs and expenses of such reletting including
brokerage fees, reasonable attorneys' fees and costs of such alterations and
repairs.




(3)

To the payment of rent due and unpaid hereunder.




(4)

The balance, if any, shall be held by LESSOR and applied in payment of future
rents or expense as the same may become due and payable in accordance with the
order set forth above.




If such rentals received from such reletting during any month shall be less than
the amount to be paid during that month by LESSEE pursuant to this Lease, then
LESSEE shall pay to LESSOR any such deficiency, said deficiency to be calculated
and paid monthly.  No such re-entry or taking possession of the Premises by
LESSOR shall be construed as an election on its part to terminate this Lease
unless a written notice of such intention shall be given to LESSEE or unless the
termination of this Lease shall be decreed by a court of competent jurisdiction.




(c)

Notwithstanding any such reletting without termination, LESSOR may at any time
thereafter elect to terminate this Lease for any breach.  In addition to any
other remedies it may have, it may recover from LESSEE all damages it may incur
by reason of such breach, including the cost of recovering the Premises,
reasonable attorneys' fees and including the worth at the time of such
termination of the rental due, if any, for the remainder of the said stated term
to the extent such amounts exceed the fair market rental value of the Premises
at such time, all of which amounts shall be immediately due and payable by
LESSEE to LESSOR.




22.

NO WAIVER




LESSOR's failure to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of any original violation.  LESSOR's receipt of rent
with knowledge of the breach of any covenant of this Lease (other than the
payment of rent to the extent of such payment) shall not be deemed a waiver of
such breach.  LESSOR shall not be deemed to waive any provision of this Lease
unless the same is in writing and signed by LESSOR.




23.

HOLDING OVER




Any holding over after the expiration of the term of this Lease, or any renewal
or extension thereof (except as expressly provided herein), with the consent of
the LESSOR shall be construed to be a tenancy from month-to-month at a base
rental of one hundred fifteen percent (115%) of the base monthly rental in
effect the month prior to such holding over, and shall otherwise be on the terms
and conditions specified in this Lease so far as the same may be applicable.




24.

USE OF PARKING AREA




The LESSEE shall have the exclusive right to use the parking facilities as shown
on the Site Plan.  The LESSOR shall provide four (4) parking space per 1,000
rental square feet of the Premises (including handicapped and visitor parking as
required by applicable law), without charge or fee to LESSEE or its agents,
employees, customers, guests, invitees and licensees.  The LESSOR shall manage
and maintain said parking area and shall engage a contractor to remove snow from
said parking area when accumulation has reached two (2) inches or more, provided
that the LESSOR shall be under no liability for failure of removal due to
weather conditions, accidents or other causes beyond LESSOR's control.  The
LESSOR reserves the right to build additional structures on the parking area,
provided that the above ratio of parking spaces is maintained.




25.

NOTICE




Any notice required or permitted hereunder shall be in writing.  Any notice from
the LESSOR to the LESSEE relating to the Premises or to the occupancy thereof
shall be deemed duly served three (3) days after being deposited with the U.S.
Postal Service, registered or certified mail, return receipt requested postage
prepaid, addressed to the LESSEE at the address set forth below or at such other
address as the LESSEE may from time to time advise in writing. Any notice from
the LESSEE to the LESSOR relating to the Premises or to the occupancy thereof
shall be deemed duly served three (3) days after being deposited with the
U.S. Postal Service, registered or certified mail, return receipt requested,
postage paid, addressed to the LESSOR's address set forth below or at such other
address as the LESSOR may from time to time advise in writing.




LESSOR:

Research Place, L.L.C.

180 Middlesex Street

P.O. Box 949

North Chelmsford, MA 01863




LESSEE:

The Secretary

Tektronix, Inc.

Mail Station 55-011

P.O. Box 500

Beaverton, Oregon 97077-0001




With a copy to:




Real Estate Department

Tektronix, Inc.

Mail Station 55-011

P.O. Box 500

Beaverton, Oregon 97077-0001




26.

SURRENDER




The LESSEE shall at the expiration or other termination of this Lease remove all
LESSEE's goods and effects from the Premises (including, without hereby limiting
the generality of the foregoing, all signs and lettering affixed or painted by
the LESSEE, either inside or outside the Premises).  All additions, alterations,
fixtures, and other improvements to the Premises (except for trade fixtures of
LESSEE), whether made by LESSOR or LESSEE, shall become a part of and remain
with the Premises throughout the lease term and thereafter, except that LESSEE
shall upon expiration or termination of this Lease remove any alterations,
additions or improvements made by LESSEE if such removal was required at the
time of LESSEE's consent to their installation (if such consent was required
hereunder).  LESSEE shall surrender the Premises to LESSOR in the same broom
clean condition that the Premises were in on the Commencement Date except for
(i) ordinary wear and tear;(ii) damage by the elements, fire, or other casualty;
(iii) condemnation; (iv) damage arising from any cause not required hereunder to
be repaired, replaced, or paid for by LESSEE; and (v) alterations as permitted
by this Lease except as required to be removed as provided in the preceding
sentence.  In the event of the LESSEE's failure to remove any of LESSEE's
property from the Premises within ten (10) days after the expiration or
termination of the Lease, LESSOR is hereby authorized, without liability to
LESSEE for loss or damage thereto, and at the sole risk of LESSEE, to remove and
store any of the property at LESSEE's expense, or to retain same under LESSOR's
control or to sell at public or private sale, without notice, any or all of the
property not so removed, and to apply the net proceeds of such sale to the
payment of any sum due hereunder, or to destroy such property.




27.

INTERRUPTION OF UTILITIES




All utility services provided by LESSOR are subject to interruption due to any
accident, the making of repairs, alterations or improvements, labor
difficulties, trouble obtaining fuel, electricity, service or supplies from the
sources from which they are usually obtained for the Building, or to any other
cause beyond the LESSOR's control, and LESSOR shall not be liable for any cost
or expense incurred because of any such interruption.  LESSOR shall use its best
efforts to restore any interrupted utilities as soon as possible.




28.

REPRESENTATION




There are no representations, statements and/or understandings made by the
LESSOR, its agents, employees or servants other than those expressly set forth
in writing herein.  LESSEE expressly agrees that it is not relying on any
representations, statements and/or understandings, written or oral, other than
those expressly set forth herein, in leasing the Premises.  Except as provided
herein, LESSEE was not induced by LESSOR or its agents, servants, or employees
to lease the Premises.  LESSEE agrees that it had an opportunity to obtain
independent counsel and have said counsel review this Lease prior to its signing
it.  By signing below, LESSEE agrees that all terms of the Lease are set forth
in this Lease and that the LESSEE has read and understood these terms.




29.

DEFINITION




The terms "LESSOR" and "LESSEE" shall be deemed to include their heirs,
executors, administrators, successors and assigns, whenever the context so
admits.  This Lease shall be binding upon and inure to the benefit of the
respective successors and assigns of each party.




30.

GOVERNING LAW




This Lease shall be construed and interpreted by the internal substantive laws
of the Commonwealth of Massachusetts.




31.

MISCELLANEOUS




31.1

Mitigation of Damages.  In the event of default by a party under this Lease, the
non-defaulting party shall use reasonable efforts to mitigate the defaulting
party's liability hereunder.




31.2

 Decision Making.  Whenever a party's consent, approval, decision, or
determination is required under this Lease, such consent or approval shall be
given or decision or determination shall be made in writing and in a
commercially reasonable manner.  Any denial of consent will include in
reasonable detail the reason for denial or aspect of the request that was not
acceptable.




31.3

Brokers.  Except for Mark Reardon of Cushman and Wakefield of Massachusetts,
Inc. and Nordblom Brokerage Company, Inc. who shall each be fully compensated by
LESSOR, LESSOR and LESSEE each represent and warrant that no commission or fee
is payable to any broker or agent in connection with this Lease, and each agree
to indemnify and defend the other against all liability arising from any such
claim caused by the indemnifying party.




31.4

LESSOR's Insurance.  LESSOR shall insure the Building and all improvements
therein and the Common Areas, against damage by fire and standard extended
coverage perils, including "All Risks" perils coverage, in the full replacement
cost thereof (as the value may exist from time to time), and such insurance
shall include a replacement cost endorsement subject to no co-insurance.  In
addition, LESSOR shall carry Commercial General Liability insurance for damages
because of bodily injury to or personal injury to or death of any person(s) or
property damage occurring in or about the Building and Common Areas in the
following minimum amounts:  one million ($1,000,000.00) dollars each occurrence;
two million ($2,000,000.00) dollars general aggregate.  The foregoing policies
shall (i) be issued by financially responsible companies qualified to do
business in Massachusetts, (ii) be primary policies (not as contributing with or
in excess of LESSEE's coverage), (iii) be written on an "occurrence" basis, and
(iv) provide that such policies may not be canceled without at least ten (10)
days' prior written notice to LESSEE.  The foregoing liability insurance shall
name LESSEE as an additional insured as its interest may appear.  Upon request,
LESSOR shall provide LESSEE with reasonable evidence of the insurance policies
carried by LESSOR.  LESSOR may carry any other form of insurance as it or its
mortgagee may deem advisable.




31.5

Casualty.  In the event of a casualty, LESSOR shall within thirty (30) days from
the date of such casualty give notice to LESSEE either (i) that LESSOR will
rebuild in a time certain stated in said notice (not to exceed ninety (90) days
from the date of the casualty notice), or (ii) that LESSOR will terminate this
Lease effective no earlier than sixty (60) days following the date of such
notice.  In addition to other remedies available to LESSEE, LESSEE shall have
the right to terminate this Lease (a) if the casualty is such that the Premises,
reasonable access to the Premises and any part of the Building or Common Areas
reasonably necessary in connection with the use of the Premises cannot be
repaired or restored within one hundred twenty (120) days from the date of the
casualty, or (b) in the event of the partial destruction of such portion of the
Premises or the Building of which it is a part or any Common Areas or facilities
serving the same, if LESSEE determines it is not able to economically operate
its business in the undamaged portion of the Premises available for use, if any,
while repairs are being made.  Upon termination by LESSEE pursuant to the
foregoing, LESSEE shall have no further liability or obligation to LESSOR
hereunder.  In the event this Lease is not so terminated, rent and other amounts
payable by LESSEE under this Lease shall abate as of the date of casualty to the
extent the remainder of the Premises is untenantable for the continued economic
conduct of LESSEE's business thereon.  In the event of termination, all rent and
other amounts payable by LESSEE under this Lease shall abate as of the date of
casualty.  In the event of termination of this Lease by reason of casualty,
LESSEE shall be entitled to recover any prepaid amounts attributable to periods
following the date of such casualty, including without limitation, prepaid rent,
additional rent and security deposit, if any.




31.6

Condemnation.  In addition to other rights granted LESSEE in the Lease, in the
case of any condemnation (or purchase in lieu or under threat thereof) by any
governmental or quasi-governmental authority of all or any of the Premises or
related Common Areas or facilities, easements or appurtenances, or any access
thereto such that the remainder is not reasonably suitable for the continued
efficient and economic use of the Premises by LESSEE (as determined by LESSEE in
its sole discretion), LESSEE shall have the option to terminate the Lease upon
written notice to the LESSOR effective upon the date possession is taken by the
condemning authority.  Any rent, additional rent, security deposit or other
amounts paid in advance of such date attributable to any period following such
date shall be refunded to LESSEE.  In the event neither party hereto shall
terminate this Lease, LESSOR promptly and diligently shall make all necessary
repairs to the Premises, Building and any Common Areas affected by such taking
to render and restore the same to complete architectural and functional units as
comparable as reasonably possible in utility to LESSEE as such existed before
such taking and LESSEE shall continue in possession of the portion of the
Premises not taken under the power of eminent domain, under the same terms and
conditions as herein provided, except that the rent reserved and other amounts
payable by LESSEE under this Lease herein shall be reduced in direct proportion
to the amount of the Premises so taken and, also, during any period of
interference with LESSEE's use and enjoyment of such areas or rights during any
repair, reconstruction or refurbishment related to such taking.  For the
purposes of this paragraph, the taking shall include a transfer in lieu of or in
contemplation of such taking.




31.7

LESSOR's Defaults.  In the event of a default by LESSOR hereunder and neither
LESSOR nor its lender cures said breach within the sooner of thirty (30) days
after receipt of actual knowledge of such default, or thirty (30) days after
receipt of notice of same from LESSEE (except that if the default is of such a
nature that more than thirty (30) days is required to cure, the LESSOR or its
lender shall have such time as is reasonably necessary to effect such cure
provided such party commences such cure within such 30-day period and diligently
pursues it to completion), or if having commenced said cure LESSOR or its lender
do not diligently pursue it to completion, then LESSEE, in addition to all other
rights and remedies available to LESSEE under this Lease or at law or in equity,
may elect to take any reasonable actions and incur any reasonable expenses it
deems reasonable to cure said default and offset against the installment(s) of
base rent and additional rent next due hereunder the costs of such cure incurred
by LESSEE until LESSEE is fully reimbursed for all such costs.




31.8

Quiet Enjoyment.  LESSOR warrants that so long as LESSEE complies with all terms
of this Lease, LESSEE shall be entitled to peaceable and undisturbed possession
of the Premises and enjoyment of all rights granted in this Lease free from any
eviction or disturbance by LESSOR or any third party claiming by, through, under
or superior to LESSOR.




31.9

Waiver of Subrogation.  Notwithstanding anything to the contrary contained
herein, LESSOR and LESSEE each hereby waive all rights of recovery against the
other and against the officers, employees, agents and representatives of the
other, on account of loss by or damage to the waiving party or its property or
the property of others under its control, to the extent that such loss or damage
is insured against under any insurance policy that either may have in force at
the time of the loss or damage or would be insured under the insurance coverage
required to be maintained under this Lease.  Each party shall notify its
insurers that the foregoing waiver is contained in this Lease.  LESSOR and
LESSEE shall use their best efforts to cause each insurance policy obtained by
each of them to provide that the insurer waives all right of recovery by way of
subrogation against the other in connection with any loss or damage covered by
such policy.




31.10

Attorney's Fees.  If a suit, action, arbitration or other proceeding of any
nature whatsoever, including without limitation any proceeding under the U.S.
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Lease or with respect to any dispute
relating to this Lease, the prevailing party shall be entitled to recover from
the losing party its reasonable attorneys' fees, paralegal fees, accountant
fees, and other expert fees, and all other fees, costs, and expenses actually
incurred and reasonably necessary in connection therewith.  In the event of
suit, action, arbitration, or other proceeding, the amount of fees shall be
determined by the judge or arbitrator, shall include reasonable fees and
expenses incurred on any appeal or review, and shall be in addition to all other
amounts provided by law.




31.11

Indemnity/Exculpation.




(a)

Subject to Section 31.9 above (waiver of subrogation), nothing in this Lease
shall relieve LESSOR or LESSOR's managing agent from liability for LESSOR's own
negligence or misconduct or that of its respective employees, partners, agents,
contractors or invitees, or for any breach of any covenant, representation or
warranty of LESSOR.  Nor shall any transfer, whether voluntary or involuntary,
by LESSOR or LESSOR's managing agent relieve or release such LESSOR or LESSOR's
managing agent from any liability or obligation under this Lease arising on or
before or on account of such transfer.  Subject to Section 31.9 above (waiver of
subrogation), LESSOR shall indemnify, defend and hold LESSEE harmless from and
against any and all claims, losses, damages, liabilities and costs arising out
of or related to any breach by LESSOR of any provision or warranty in this
Lease, the conduct of LESSOR or its managing agent, or their respective agents,
employees, invitees, suppliers or independent contractors., and any condition of
the Premises, Building or Land (including without limitation the presence or
suspected presence, disposal, use, hauling, transport, generation or release of
any Hazardous Materials) which existed at the Commencement Date or for which the
LESSOR is otherwise responsible.  "Hazardous Materials" means any hazardous,
toxic, infectious or radioactive substance, material or waste defined or listed
under any federal or state environmental law (including petroleum oil and its
fractions, asbestos, urea formaldehyde and radon).  




(b)

Subject to Section 31.9 above (waiver of subrogation), nothing in this Lease
shall relieve LESSEE or LESSEE's agents from liability for LESSEE's own
negligence or misconduct or that of its respective employees, partners, agents,
contractors or invitees, or for any breach of any covenant, representation or
warranty of LESSEE.  Nor shall any transfer, whether voluntary or involuntary,
by LESSEE or LESSEE's agents relieve or release such LESSEE or LESSEE's agents
from any liability or obligation under this Lease arising on or before or on
account of such transfer.  Subject to Section 31.9 above (waiver of
subrogation), LESSEE shall indemnify, defend and hold LESSOR harmless from and
against any and all claims, losses, damages, liabilities and costs arising out
of or related to any breach by LESSEE of any provision or warranty in this
Lease, or the conduct of LESSEE or its agents, employees, invitees, suppliers or
independent contractors.




31.12

Compliance With Laws.  Under certain provisions of this Lease, LESSEE may have
agreed that it will conduct its business on the Premises in a lawful manner and
so as to comply with any and all governmental laws, rules, regulations and
orders, the requirements of any insurer insuring the Premises, Building or
Common Areas, and any private covenants, conditions or restrictions that may be
applicable to LESSEE or the Premises.  However, notwithstanding anything to the
contrary in this Lease, such provisions will apply only to the manner in which
LESSEE conducts its particular business on the Premises.  All other compliance
with any such law, rule, regulation or order, or any such requirement, covenant,
condition or restriction shall be made by and at the sole cost and expense of
LESSOR, except such as may be required by LESSEE's specific use of the Premises.




31.13

Evidence of Authority.  LESSOR represents and warrants to LESSEE that it is the
owner of the Premises with full power and authority to enter into this Lease and
perform its obligations hereunder for the full Term and has good and marketable
title to the Premises and common areas and facilities serving the Premises in
fee simple, free and clear of all liens, claims and encumbrances that would
materially and adversely affect the Premises or LESSEE's rights, uses and
privileges granted in this Lease, and that to the best of LESSOR's knowledge,
the Premises are zoned for the uses specified in Section 8.




31.14

Documents.  The following documents are attached hereto and incorporated into
this Lease:




Schedule "1"

Exclusions from Operating Expenses

Exhibit "A"

Legal Description

Exhibit "B"

Site Plan

Exhibit "C"

LESSEE Improvement Workletter (with Schedule WL)

Exhibit "D"

Supplemental Agreement

Exhibit "E"

Janitorial Services




IN WITNESS WHEREOF, LESSOR and LESSEE have hereunto set their hands and common
seals this ____ day of ____________, 2000.




LESSOR:

LESSEE:






Research Place, L.L.C.

Tektronix, Inc.

, an Oregon corporation















Eric S. Katz, Manager

By:

Barbara Block

Its:

Vice President, Administrative Services







The Commonwealth of Massachusetts







 ss.

                                                       , 2000




Then personally appeared the above named ERIC S. KATZ, MANAGER OF RESEARCH
PLACE, L.L.C. and acknowledged the foregoing instrument to be his free act and
deed before me.




Notary Public

My Commission expires ________________, 2000










STATE OF OREGON

)

)  ss.

County of __________________

)




This instrument was acknowledged before me on                          , 2000,
by Barbara Block, as Vice President, Administrative Services of TEKTRONIX, INC.,
an Oregon corporation.







[SEAL]

___________________________________

Notary Public for Oregon




#

Portlnd1-2031016.3   0029219-06026




--------------------------------------------------------------------------------




SCHEDULE #1

20 Research Place, Chelmsford, MA

EXCLUSIONS FROM OPERATING EXPENSES




Notwithstanding anything to the contrary contained in the Lease, the following
costs and expenses shall not be included in Operating Expenses (or other
expenses) chargeable to LESSEE under the Lease:




32.

Rent on any ground lease;




33.

Costs incurred in connection with the original construction or expansion of the
Premises (including tenant improvements), Building or Common Areas, and any
interest or payments on any financing, or costs of correcting defects in the
initial design or construction of the Premises, Building or Common Areas or
expansion;




34.

Any depreciation and amortization of the Building of which the Premises are a
part or other buildings and improvements on the Land;




35.

Costs of a capital nature including, without limitation, capital improvements,
capital repairs or replacements, capital equipment and capital tools, as
determined under generally acceptable accounting principles consistently
applied, except that the annual amortization of such costs may be included by
amortization over the useful life of each capital item with a reasonable salvage
value on a straight-line basis, provided that such costs were either (i)
required by changes in applicable law enacted after the Commencement Date, or
(ii) made as a labor-saving measure or to accomplish savings in operating,
repairing, managing or maintaining the Building, but such costs are included
only to the extent of the savings;




36.

Advertising or promotional expenditures;




37.

Costs, fines or penalties for any violation of law or contract by LESSOR, or
LESSOR's expenses incurred in connection with responding to or contesting the
same;




38.

Interest on debt or amortization payments on any mortgages or deeds of trust or
any other debt for borrowed or advanced money, except as expressly permitted
herein;




39.

Costs related to operation of LESSOR as an entity (rather than the operating of
the Building), including the cost and formation of the entity, internal
accounting, legal matters, preparation of tax returns, etc.;




40.

Costs of LESSOR's general overhead, including salaries;




41.

Costs occasioned or necessitated by (i) fires, windstorm, or other casualty or
cause, to the extent such repairs are covered by insurance or would have been
covered by a standard "all risk" form of casualty insurance policy, and (ii) the
negligence or wrongful act or omission of any person other than LESSEE or
LESSEE's agents or employees;




42.

Costs incurred to test, survey, cleanup, contain, abate, remove or otherwise
remedy any Hazardous Materials in, on or under the Land unless such Hazardous
Materials were in, on or under such Land because of LESSEE's negligence or
intentional acts;




43.

Costs incurred to comply with the Americans with Disabilities Act of 1990, as
amended, and the regulations and accessibility guidelines thereunder and any
similar state or local laws, except to the extent compliance is required by
amendments thereof adopted after the Commencement Date;  




44.

Costs relating to any property owned by LESSOR not comprising the Building or
related common areas and facilities;




45.

Costs reimbursed to LESSOR by LESSEE, insurance proceeds or a third party.




46.

Costs which are in excess of those which would be paid if the services or
materials were obtained from an independent entity through competitive bidding;




47.

Costs related to the defense of LESSOR's title to, or interest in, the Building
or Land;




48.

Costs fairly allocable to a period other than the Lease Term; and




49.

Other expenses that under generally accepted accounting principles consistently
applied would not be considered normal maintenance, repair, management or
operation expenses.










Schedule #1, Page #

Portlnd1-2031016.3   0029219-06026




--------------------------------------------------------------------------------

EXHIBIT "A"

Legal Description










The land in Chelmsford, Massachusetts on Research Place shown as Lot 22A on the
plan entitled "Definitive Subdivision in the Town of Chelmsford, Massachusetts
for Research Place Extension, dated November 19, 1997" by Howe Surveying
Associates, Inc. and recorded with Middlesex North District Registry of Deeds in
Book of Plans197, Plan 89.




Containing 122,884 square fee or 2.82 acres of land more or less, according to
said plan.




Said Lot 22A is conveyed subject to and with the benefit of all easements,
restrictions and reservations of record insofar as the same may be in force and
effect.




Being a portion of the premises conveyed to the Grantor by deed of Shawmut
Bank, N.A. dated December 3, 1992 and recorded with said Deeds in Book 6249,
Page 003.




Exhibit A, Page #

Portlnd1-2031016.3   0029219-06026




--------------------------------------------------------------------------------

EXHIBIT "B"

Site Plan







[ATTACH SITE PLAN]




Exhibit B, Page #

Portlnd1-2031016.3   0029219-06026




--------------------------------------------------------------------------------
















EXHIBIT "C"

LESSEE Improvement Workletter




This Workletter is attached to and forms a part of that Lease pursuant to which
LESSOR has leased to LESSEE space in the building known as 20 Research Place,
Chelmsford, Massachusetts.  Each capitalized term used herein and not otherwise
defined in this Workletter shall have its meaning as given in the Lease.




1.

DEFINITIONS.  As used in this Workletter, the terms set forth below shall have
the following meanings:




1.1

Approval.   Whenever either party's approval is required under this Workletter,
such approval shall not be unreasonably withheld, conditioned or delayed.  In
reviewing LESSEE's space plan, Working Drawings and/or Change Orders, LESSOR may
reasonably withhold its approval if the same exceeds or adversely affects the
structural integrity of the Building, or any part of the heating, ventilating,
air-conditioning, plumbing, mechanical, electrical, communication or other
systems of the Building, or does not conform to applicable building codes or is
not approved by any governmental, quasi-governmental or utility authority with
jurisdiction over the Premises.




1.2

Base Building Improvements.  Those elements of the core and shell construction
that are to be completed in preparation for the improvements to the Premises for
LESSEE's use.  This includes building structure, envelope and systems as
indicated in Schedule WL attached to this Workletter.  Base Building
Improvements defines the shell structure to which the LESSEE Improvements are
added.




1.3

Change Order.   Any change, modification, or addition to the Final Space Plan or
Working Drawings after LESSOR and LESSEE have approved the same.




1.4

Construction Schedule.  A schedule depicting the relative time frames for
various activities related to the construction of the LESSEE Improvements in the
Premises.




1.5

Cost of LESSEE Improvements.  All costs of designing and constructing the LESSEE
Improvements not paid directly by LESSEE, including, but not limited to (a) all
architectural and engineering fees and expenses, (b) all contractor and
construction manager costs and fees, (c) all labor and materials, and (d) all
permit and governmental fees.  Cost of LESSEE Improvements does not include any
fee to LESSOR for overhead, coordination, administration or profit.







Exhibit C, Page #

Portlnd1-2031016.3   0029219-06026




--------------------------------------------------------------------------------

1.6

Estimated Construction Costs.  A preliminary estimate of the Cost of LESSEE
Improvements as depicted on the Final Space Plan, including all architectural,
engineering, contractor and any other costs as can be determined from the Final
Space Plan.




1.7

Final Space Plan.  A drawing of the Premises clearly showing the layout and
relationship of all departments and offices, depicting partitions, door
locations, types of electrical and data and telephone outlets, and delineation
of furniture and equipment.  The Final Space Plan may be preceded by preliminary
space plans.




1.8

Maximum Approved Cost.  The sum of the LESSEE Improvement Allowance and any
additional amount that LESSEE has agreed to pay for the Cost of LESSEE
Improvements to the Premises.




1.9

LESSEE Improvements.  All design and construction work necessary in order to
complete the Premises for LESSEE's use, in accordance with the Final Space Plan,
as amended by any Change Orders.  The LESSEE Improvements do not include the
Base Building Improvements or personal property items, such as decorator items
or services, art work, plants, furniture, equipment or other fixtures not
permanently affixed to the Premises.




1.10

LESSEE Improvement Allowance.  The sum of $867,600 to be applied by LESSOR to
the Cost of LESSEE Improvements.




1.11

LESSOR's Representative.  Eric Katz (978/251-8761).




1.12

LESSEE Cost Proposal.  A final estimate of the Cost of LESSEE Improvements as
depicted on the Working Drawings.




1.13

LESSEE's Representative.  Dean Morafcik (503/627-5988).




1.14

Working Drawings.  Construction document detailing the LESSEE Improvements and
conforming to codes, complete in form and content and containing sufficient
information in detail to allow for competitive bidding or negotiated pricing by
contractors selected and engaged by LESSOR.




2.

REPRESENTATIVES.  LESSOR appoints LESSOR's Representative to act for LESSOR in
all matters associated with this Workletter.  LESSEE appoints LESSEE's
Representative to act for LESSEE in all matters associated with this Workletter.
 All inquiries, requests, instructions, authorizations and other communications
with respect to the matters covered by this Workletter will be made to LESSOR's
Representative or LESSEE's Representative, as the case may be.  LESSEE will not
make any inquiries of or requests to, and will not give any instructions or
authorizations to, any employee or agent of LESSOR, including without limitation
LESSOR's architect, engineers and contractors, or any of their agents or
employees, with regard to matters associated with this Workletter.  Either party
may change its representative under this Workletter at any time by providing
three (3) days' prior written notice to the other party.  Notwithstanding the
foregoing, Richard W. Griffin on behalf of LESSOR and Cheryl Schneidermann on
behalf of LESSEE, respectively, may work towards completion of the preliminary
space plan, subject to final approval of such plans by each party's
Representative.




3.

SCHEDULE OF IMPROVEMENT ACTIVITIES.




3.1

Base Building Improvements. LESSOR agrees that the Base Building Improvements
will be completed before or at the time of completion of LESSEE's Improvements,
except for any delays caused by strikes, lockouts, material shortages,
governmental regulations, acts of God or other matters beyond the control of
LESSOR.




3.2

Final Space Plan. LESSEE will meet with LESSOR's architect to provide
information necessary for the architect to prepare a preliminary space plan of
the LESSEE Improvements.  LESSOR's architect will diligently prepare a
preliminary space plan and forward it to LESSEE.  LESSEE shall diligently work
with LESSOR's architect to finalize the preliminary space plan.




3.3

Estimated Construction Cost and Maximum Approved Cost.  After LESSEE's final
approval of a preliminary space plan ("Final Space Plan"), LESSOR will cause to
be prepared not later than March 30, 2000 a preliminary estimate of the Cost of
the LESSEE Improvements as set forth in the Final Space Plan.  If the Estimated
Construction Cost is less than the LESSEE Improvement Allowance, the Estimated
Construction Cost will be deemed approved without a required response from
LESSEE.  If the Estimated Construction Cost is more than the LESSEE Improvement
Allowance, LESSOR will so notify LESSEE in writing not later than March 30,
2000, and LESSEE will establish the Maximum Approved Cost by either (a) agreeing
in writing to pay the amount by which the Estimated Construction Cost exceeds
the LESSEE Improvement Allowance, or (b) revising the Final Space Plan in order
to insure that the Estimated Construction Cost is either no more than the LESSEE
Improvement Allowance or exceeds the LESSEE Improvement Allowance by an amount
that LESSEE agrees to pay. LESSEE will give immediate attention to establishing
the Maximum Approved Cost and respond to the LESSOR within five (5) business
days.  Upon LESSEE's timely fulfillment of its obligations in either clause (a)
or clause (b), the Maximum Approved Cost will be established.




3.4

LESSEE Cost Proposal.  Upon establishment of the Maximum Approved Cost, LESSOR
will cause to be prepared and delivered to LESSEE the Working Drawings,
Construction Schedule and the LESSEE's Cost Proposal for the LESSEE Improvements
in accordance with the Final Space Plan by not later than April 10, 2000, all
for LESSEE's review and approval by not later than April 15, 2000.  If the
LESSEE Cost Proposal is more than the Maximum Approved Cost, LESSOR will so
notify LESSEE in writing, and LESSEE will either (a) agree in writing to pay the
amount by which the LESSEE's Cost Proposal exceeds the prior Maximum Approved
Cost, thereby increasing the Maximum Approved Cost to the LESSEE's Cost Proposal
or (b) request LESSOR to revise the Working Drawings in order to insure that the
LESSEE's Cost Proposal is no more than the Maximum Approved Cost.  LESSEE will
give its immediate attention to such approval process and respond to LESSOR
within ten (10) business days after submissions are made to it.  Upon approval,
LESSOR will take all necessary steps to commence construction of LESSEE's
Improvements.




3.5

Permits and Commencement of Construction. Following completion and approval of
the Working Drawings and the LESSEE Cost Proposal, LESSOR will cause application
to be made to the appropriate governmental authorities for necessary approvals
and building permits.  Upon receipt of the necessary approvals and permits,
LESSOR will begin construction of the LESSEE Improvements to the end that such
improvements will be completed by the date required by this Lease.




4.

CHANGE ORDERS.  LESSEE may authorize changes to the LESSEE Improvements during
construction only by written instructions to LESSOR's representative.  All such
changes will be subject to LESSOR's prior written approval.  Within ten
(10) business days of receiving LESSEE's request for changes and prior to
commencing any change, LESSOR will prepare and deliver to LESSEE, for LESSEE's
approval, a change order setting forth the total cost of such change, which will
include associated architectural, engineering and construction contractor's
costs and fees.  Within five (5) business days after delivery of such Change
Order by LESSOR, LESSEE will notify LESSOR either (i) that such Change Order is
approved, or (ii) that LESSEE withdraws its request for changes.  LESSOR will
promptly proceed with all approved changes.




5.

SUBSTANTIAL COMPLETION.  The LESSEE Improvements shall be considered
substantially complete for purposes of the Lease at such time as (i) LESSOR has
completed the LESSEE Improvements so that (A) LESSEE can occupy and use the
Premises for their intended purposes without material interference, and (B) the
only incomplete items are minor or insubstantial details of construction,
mechanical adjustments or finishing touches like touch-up painting or
plastering; (ii) the local municipality issues a temporary or permanent
certificate of occupancy if required for lawful occupation and use of the
Premises by LESSEE; and (iii) LESSEE and its agents, employees and invitees have
reasonable use of and access to the Common Areas, Building and its facilities
and systems as intended for use in connection with the Premises.  LESSOR shall
notify LESSEE in writing thirty (30) days prior to the anticipated date of
substantial completion, and LESSOR will promptly provide additional written
notice(s) if such substantial completion date is expected to change from the
date specified in the last notice.  Prior to the Commencement Date, a punch list
will be prepared by LESSEE in connection with a walk-through inspection of the
Premises by LESSEE and LESSOR identifying those items needing additional work by
LESSOR.  LESSEE shall provide the punch list to LESSOR within five (5) business
days after the walk-through inspection.  LESSOR's contractor will complete all
reasonable punch list items within thirty (30) days after receipt of the punch
list or as soon as practicable after such walk-through.




6.

COST RESPONSIBILITIES.




6.1

LESSOR's Responsibilities.  LESSOR will pay for (i) all costs of the Base
Building Improvements,  and (ii) up to the amount of the LESSEE Improvement
Allowance for the Cost of LESSEE Improvements.




6.2

LESSEE's Responsibilities.  LESSEE will pay for the amount by which the lesser
of the following exceeds the LESSEE Improvement Allowance: (a) the Cost of
LESSEE Improvements, including Change Orders, or (b) the Maximum Approved Cost,
plus the costs of Change Orders.  LESSEE will not be entitled to any credit for
any portion of the LESSEE Improvement Allowance that is not used, except that
LESSOR will pay LESSEE such credit towards payment of LESSEE's costs of its
telecommunications systems. LESSEE's share of the cost shall be due and payable
within thirty (30) days after the Commencement Date, subject to the holdback for
punch list items as provided in Section 13.1, and shall be additional rent for
purposes of the Lease.




7.

DEFAULT.  Any default under this Workletter shall be considered a default under
the Lease.

--------------------------------------------------------------------------------

SCHEDULE WL

Base Building Improvements













[TO BE PROVIDED - INCLUDE LOADING DOCKS]













--------------------------------------------------------------------------------













EXHIBIT "D"

Supplemental Agreement







THIS SUPPLEMENTAL AGREEMENT ("Supplement") is made on ___________, 2000, between
Research Place, L.L.C. ("LESSOR") and Tektronix, Inc. ("LESSEE").




WHEREAS, LESSOR and LESSEE entered into a Lease Agreement ("Lease") dated March
___, 2000 for property in the Town of Chelmsford, County of Middlesex,
Commonwealth of Massachusetts, more specifically described in the Lease; and




WHEREAS, Paragraph 3 of the Lease provides that LESSOR and LESSEE shall specify
the Commencement Date of the Lease by Supplemental Agreement; and




WHEREAS, Paragraph 13 C of the Lease provides that the Commencement Date shall
be the date on which the LESSOR substantially completes the Premises.




NOW, THEREFORE, LESSOR and LESSEE agree to supplement the Lease as follows:




1.

The Commencement Date of the Lease is ____________, 2000.

2.

The Term of the Lease is from ___________, 2000 through ___________, 2000.

3.

The Free Rent Period, if applicable, is from ___________, 2000 through
___________, 2000.

4.

The Lease, except as herein supplemented, is in all other respects fully
ratified and confirmed.

5.

Except as otherwise defined herein, all capitalized terms used in this
Supplement shall have the meaning ascribed to such terms in the Lease.

6.

LESSOR represents and warrants that LESSOR has full right and, power and
authority to enter into this Supplement.

7.

LESSEE represents and warrants that LESSEE has full right and, power and
authority to enter into this Supplement.







Exhibit D, Page #

Portlnd1-2031016.3   0029219-06026




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, LESSOR and LESSEE have caused this Supplement to be

executed:




Witness:

LESSOR:




Research Place, L.L.C.







By: ___________________________

By: ___________________________

      Eric S. Katz, Manager




Witness:

LESSEE:




Tektronix, Inc.







By: ___________________________

By: ___________________________







--------------------------------------------------------------------------------













EXHIBIT "E"

Janitorial Services










[ATTACH JANITORIAL SERVICES]







Exhibit E, Page #

Portlnd1-2031016.3   0029219-06026


